Citation Nr: 0328965	
Decision Date: 10/24/03    Archive Date: 11/04/03	

DOCKET NO.  02-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis of the left foot with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1992 to 
June 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), denying the veteran an increased evaluation for 
his service-connected left foot disorder.  

In May 2003, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file. 


FINDING OF FACT

The service-connected left foot disability is manifested by 
pain and functional limitations and more nearly approximates 
moderately severe impairment.  


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for 
osteoarthritis of the left foot with plantar fasciitis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 and Part 4, 
Diagnostic Code 5284 (2003).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. § 3.159(c)(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2003).  

The record reflects that the veteran and his representative 
have received the degree of notice, which is contemplated by 
law.  In this regard, VA provided the veteran and his 
representative copies of the appealed rating decision noted 
above and a statement of the case dated in July 2002.  By way 
of the aforementioned documents, they were specifically 
informed of the cumulative evidence that had already been 
provided previously to VA or obtained by VA on the veteran's 
behalf, the applicable law and regulations, the evidence 
needed to support the veteran's claim, and the reasons for 
the determination made regarding the claim.  Additionally, in 
February 2002, the RO sent the veteran and his representative 
a letter informing them of the VCAA, informing them of the 
information and evidence needed to support the claim for the 
benefit sought, and advising them of the evidence still 
needed in this regard.  A detailed review of this letter 
indicates that it may potentially violate the recent decision 
in Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).  Given the favorable decision below on 
the veteran's claim for an increased evaluation for his 
service-connected left foot disorder, however, the Board 
concludes that the language found in this letter does not 
prejudice the veteran.  Furthermore, the record discloses 
that the VA has also met its duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  Most 
notably, copies of the veteran's service medical records, 
private treatment records, and a report of a VA examination 
afforded to the veteran in April 2002 assessing the nature 
and severity of his left foot disorder have been obtained and 
associated with his claims folder.  He has also been afforded 
a personal hearing on appeal in conjunction with his claim in 
May 2003.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  Therefore, under 
the circumstances, VA has satisfied both its duty to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background.

The veteran's service medical records show that in December 
1992 the veteran presented to a service department treatment 
facility with complaints of left ankle pain of approximately 
two days' duration.  The veteran said that he twisted his 
left ankle while playing basketball and that it swelled in 
the morning when he wakes up.  It was noted that the veteran 
had difficulty walking.  On physical examination, the veteran 
had a full range of motion and pain with palpation.  Swelling 
and redness were also noted.  No diagnosis was rendered and 
the veteran was sent for further evaluation and treatment.  
Subsequent service medical records show that in February 1996 
the veteran had further complaints of left foot pain.  An 
X-ray at that time of both feet revealed calcaneonavicular 
joint degenerative changes, bilaterally, left worse than 
right.  The veteran was referred to physical therapy for 
range of motion exercises.

Service connection for osteoarthritis of the left foot with 
plantar fasciitis was established by an RO rating action in 
December 1996.  This disorder was rated 10 percent disabling 
under Diagnostic Code 5003-5284 of VA's schedule for rating 
disabilities (rating schedule), effective from June 1996.  

R. T. Angeller, M.D., reported that the veteran had presented 
to him with pain in the left foot and a history of left foot 
discomfort on and off gradually worse over the past six 
months.  Following a physical examination, Dr. Angeller 
diagnosed tenosynovitis of the left foot with plantar 
fasciitis and osteoarthritis.  The veteran's treatment 
consisted of injections of the subtalar joint, bilaterally, 
with 30 milligrams of Triamcinolone as well as the plantar 
heel region of the left foot with Lidocaine at two separate 
injection spots.  

In December 2000, Dr. Angeller evaluated the veteran's left 
foot for possible surgical intervention.  When seen in 
January 2001, surgical intervention was further discussed 
with the veteran to include fusion of the joints, possible 
triple arthrodesis.

In January 2001 the veteran underwent a left triple 
arthrodesis with screw fixation.  Subsequent to surgery, the 
veteran was noted to have tolerated the procedure well with 
apparent satisfactory condition with vital signs stable and 
vascular status intact in all digits, 1 through 5 of the left 
foot.  Thereafter, in a January 2001 rating decision, the RO 
granted a temporary total (100 percent) rating for the 
veteran's left foot disability, based on a period of 
convalescence from January 18, 2001, to April 30, 2001, and 
restored the 10 percent rating on the date following the 
termination of the temporary total rating.  38 C.F.R. § 4.30 
(2003).

In a letter dated in June 2001, a physical therapist, M. C. 
Krause, reported that the veteran's left foot range of motion 
results were dorsiflexion to minus 5 degrees, plantar flexion 
to 45 degrees, inversion to 20 degrees and eversion to 
10 degrees.  She noted that the veteran lacked 7 percent of 
dorsiflexion, and 2 percent of inversion and eversion, 
according to the 3rd Edition of the Guides to the Evaluation 
of Permanent Impairment, published by the American Medical 
Association.

On VA examination in April 2002, the veteran said that he 
began to have pain problems in his left foot early in his 
service career.  He added that he was discharged from service 
with a diagnosis of arthritis involving the left foot and 
with plantar fasciitis.  He reported that, following 
discharge, the pain in his left foot became worse and that he 
was referred to a private physician for surgery.  On physical 
examination, the veteran's foot was noted to have normal 
conformity and to set in a nice natural position.  The normal 
right side had 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion of the ankle.  The left foot had 10 degrees 
of dorsiflexion and 30 degrees of plantar flexion of the 
ankle.  The right foot had free inversion and eversion.  The 
left foot had essentially no inversion and eversion.  Neither 
foot was swollen and both had good pedal pulses.  The overall 
conformity of both feet, weight bearing and nonweight 
bearing, was characterized as quite good.  The examiner noted 
that the veteran had three incisions on his left foot, one 
medial, one lateral overlaying the hindfoot, and midfoot.  
These incisions were noted to appear to be well healed 
without any problems.  The third incision was a small 
incision over the os calcis posteriorly, where the third 
screw was inserted.  It was noted that the veteran was not 
particularly tender over the plantar aspect of the os calcis.  
The examiner noted that the veteran was not symptom-free, but 
he appeared to be having a satisfactory postoperative course.  
X-rays of the veteran's left ankle were interpreted to reveal 
talocalcaneal arthrodesis by means of three metallic screws.  
Position and alignment were noted to appear good and no other 
abnormalities were demonstrated.  The examiner noted that the 
X-rays showed satisfactory results (good alignment and 
position) from the talocalcaneal arthrodesis.  

In a letter dated in April 2002, S. D. Kirven, M.D., noted 
that she had been treating the veteran since October 2000 for 
complaints of left foot pain.  She observed that he was 
treated conservatively initially, but had no change and was 
subsequently referred to podiatry where he received steroid 
injections and was recommended for triple arthrodesis for 
underlying coalition and osteoarthritis.  He underwent this 
procedure in January of 2001.  Dr. Kirven noted that, 
postoperatively, the veteran still had some pain with 
dorsiflexion of his left foot.  She observed that in April 
2002 he was evaluated for range of motion in both ankles and 
that, at that time, right dorsiflexion was to 10 degrees and 
right plantar flexion was to 40 degrees.  Left dorsiflexion 
was to 5 degrees and left plantar flexion was to 20 degrees.  
She observed that, using the AMA guides, 3rd Edition, second 
printing, 1989, the veteran has 15 degrees' range of motion 
loss in his left foot with dorsiflexion.  His plantar flexion 
was normal.  

At a personal hearing on appeal in May 2003, the veteran said 
that he had surgery on his left foot and was unable to 
perform all motions with his left foot.  He said, as compared 
to his right foot, he had approximately less than half the 
range of motion in his left foot.  He said that, when he 
wakes up in the morning, his left foot is swollen and that he 
is forced to walk with a limp.  He said that, subsequent to 
surgery, he has been forced to limit his activities and that 
it has affected his work, as he is unable to be on his feet 
all day.  As a consequence, his employer has made 
accommodations for his job so that he is now spending more 
time sitting at a computer rather than working on the 
merchandise floor.  He said that the accommodations reduce 
his walking and standing.

Analysis.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
rating for each diagnostic code, as set forth in the 
aforementioned rating schedule, codified at 38 C.F.R. Part 4, 
represents the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all the necessary bones, joints and muscles, or associated 
structures or to deformity, adhesions, defective innervation, 
or other pathology, or may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The 
intent of the schedule is to recognize painful motion with 
joint of periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.  

Diagnostic Code 5284 for other foot injuries provides a 
10 percent disability rating if the residuals of the injury 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. Part 4, Diagnostic 
Code 5284.  Furthermore, depending on the nature of the foot 
injury in question, a disability rated under Diagnostic 
Code 5284 may even involve limitation of motion and therefore 
may require consideration under 38 C.F.R. §§ 4.40 and 4.59.  
See VAOPGCPREC 9-98. 

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The veteran's service-connected left foot disorder is 
manifested by complaints of pain, osteoarthritis and limited 
motion.  The veteran has contended that this disorder impedes 
his ambulation and limits his physical activity as a result 
of associated discomfort.  On his VA examination in April 
2002, the veteran's examiner noted that, postoperatively, the 
veteran was not symptom-free, and that physical examination 
of the left ankle revealed limited range of motion with a 
50 percent loss of dorsiflexion in the left foot and a 25 
percent loss of plantar flexion when compared to the right.  
Further, the examiner noted that the left ankle had 
essentially no inversion or eversion.  When examined by his 
private physician that same month, a similar loss of 
dorsiflexion was noted.  Plantar flexion was limited to 
50 percent of that demonstrated by the right ankle.  The 
veteran has testified that, due to problems with his feet, 
accommodations have been made by his employer to limit his 
prolonged standing.

The Board concludes that, when considering the veteran's 
pain, discomfort and reduced range of motion, as indicated on 
VA and private examinations in April 2002, the disability 
picture presented by his service-connected left foot disorder 
more nearly approximates the criteria for a 20 percent 
rating--moderately severe foot impairment.  38 C.F.R. § 4.7.  

The Board finds that the preponderance of the evidence does 
not support the assignment of a rating greater than 
20 percent.  Here we note that there is no evidence 
suggesting that the service-connected left foot is severely 
disabled.  Radiological findings found that the left ankle, 
following an arthrodesis procedure, has good alignment and 
position.  Overall conformity, of both weight bearing and 
nonweight bearing, was furthermore characterized by his VA 
examiner in April 2000 as quite good.  

Accordingly, the Board finds that the service-connected 
disability picture, granting the benefit of the doubt to the 
veteran, more approximates the criteria for the assignment of 
a 20 percent disability evaluation, but no more.  




ORDER

Entitlement to a 20 percent disability rating for 
osteoarthritis of the left foot with plantar fasciitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 

